Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated March 7, 2016 (including amendments thereto) with respect to the Common Stock, $0.01 par value, of Builders FirstSource, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: March 7, 2016 Raging Capital Management, LLC By: /s/ Frederick C. Wasch Name: Frederick C. Wasch Title: Chief Financial Officer /s/ Frederick C. Wasch Frederick C. Wasch as attorney-in-fact for William C. Martin
